Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 1 of 51 Page|D #:1

F'ILED

ill you need additional space for ANY section please attach an additional sheet and reference that section.]
. s D|_
0 L f 2 4 2018

UNITED sTA'rEs ms'rRlcT couRT THoMAs c aRuToN
FOR THE NoRTHERN nlsTch oF lLLINoi§LERK. u.s oisTRicT couR'r

Yv\ \~ - Zi~""“

 

1 :18-cv-07115
Judge Charlos R. Nolgle, Sr _
Magistnlte Judge I. David Wemnan

P|aintiff(s},

V. Bocu-¢l_ of T\“u-$"`-¢-M de
"i`i~e w“`#`»v‘w$`.'t?tr v»{l 1“;¢%`»;5
\

 

 

--r\...-I-..v-..r~\..¢-....¢\...r\-._r-\_r-...v`_r-_.¢

Defendant(s).

COMPLAINT OI" EMPLOYMENT DISCRIMINATION
l. This is an action for employment discrimination
2. The plaintiffs `f<»x L~- z/L"“”\ umw
county of C/VO’ k in the state of l ii § m b .` 5
3. The defendant is 'Bdcvrl, ot\`_ Tvm,g‘i'¢a,§ u`£ "i`in¢,. O~Cug,rs`.j;jr' 0{¥~1“1 hoi§vhose
street address is 5`0(/; 5 . W r;_ji/\'i` `Sgww_g_j_ -

(city) or io&v\a~._ (cnnnty)(`_i`\f>~l""\t\>¢=\`li»jJ ‘\ (state) lqu*-°" 5 (ZlP`) el E$`Di
(Defendant`s telephone number] {)\\7) F 35 5 5 -' [ q 3"'9

4. The plaintiff sought employment or was employed by the defendant at t`sn'eet address)

i"f‘('b W. T¢;)’[°Y jiwa (ciiy) C/i»\:.»a\%/O
[county} C,G‘OBC tstate} L\`~ {Z[P code) g UCIZ~

[lf you need additional space for ANY secttan, please attach an additional sheet and reference that section.]

Rc\'. 06¢'1':'-`2{`.|1(\

 

 

')'.l

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 2 of 51 Page|D #:2

[lf you need additional space for ANY section please attach an additional sheet and reference that section.|

Thc plainti l`f [check one bo.\']

(a) l:l was denied employment by the defendant

(b) Ei/ was hired and is still employed by the defendant,

(c} |:l was employed but is no longer employed by the defendant

The defendant discriminated against the plaintiffon or about. or beginning on or about.

(month} 2 .tday] \ .tyear} .?_Dl`gt.

fC`hoose paragraph 7.! or 7.2_, do nor complete borh.]

ta) The defendant is n a federal governmental agency, and the plaintiff
[chack one bo.t'] has l:lfirt.r not filed a charge or charges against the defendant

asserting the acts ofdiscrirnination indicated in this complaint with any ofthe

following government agencies:

til xii/the United States Eqnal Ernployment Opportunity Connnission. on or about
{month} 5 (day} 3 tyear) gao t '3/

(ii] |j the I||inois Departmcnt ofHuman Rights. on or about

tmonthl t dayl tyear)

 

tb) Ifcharges i-t'arc filed with an agency indicated above. a copy of the charge is

attached |Y/Yes. |:| No. but plaintiff will l`lle a copy of the charge within 14 days

lt is the policy of both the Eqnal Employment Opportunity Commission and the lllinois
Department of Human flights to cross-file with the other agency all charges received The

plaintiff has no reason to believe that this policy was not followed in this case.

The defendant is a federal governmental agency. and

(a} the plaintiffpreviously filed a C`omplaint ofErnployment Discrimination with the

[tf you need additional space for ANY section. please attach an additional sheet and reference that section.|

'Rcv_ t'l(\-"Z'Fr]fl|h

2

 

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 3 of 51 Page|D #:3

[|f you need additional space for ANY section please attach an additional sheet and reference that section.]

defendant asserting thc acts of discrimination indicated in this court complaint
l:l Yes (month) (day)__ (year]
|:l No, did not file (`omplaint of Employment Discrirnination
(b) Thc plaintiff received a Final Agency Decision on (month)
(dayl tyearl
tel Attached is a copy ofthe
ti) Complaint of Ernployment Discrimination.
l:l Yes l:l No. but a copy will be filed within 14 days.
{ii) Final Agency Decision

l:l Yes |:l Nl], but a copy will be filed within 14 days.

8. (C`omplete paragraph 8 on t'_i--' y`dcjféndanr is not a federal goi-'ermnenral' agenc'_t'.)
(a) Cl the United States Equal Employment Opportunity Comrnission has not
issued a Nan`ce qui`ghr to Sae.
(b)%the United States Equal Employmerit Opportunity Commission has issued
a Noticc of`Rt`ght to Srre_. which was received by the plaintiff on
(month) 3 tday} .'-L§ (year) l_t? \c£_)/ acopy ofwhich

Norr'ce is attached to this complaipt.

9. The defendant discriminated against the plaintiff because of the plaintiff`s [check only
th ase that apply]:
(a} lE(Age (Agc Discn`rnination Employmcnt Act).

(b) l:l Color (Title Vll ofthe Civil Rights Act ofl964 and 42 U.S.C`. §19811.

[|f you need additional space lor ANY secticn, please attach an additional sheet and reference thal section.]

Rev. ll(i-'I'l'fl(l| 6

 

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 4 of 51 Page|D #:4

[If you need additional space for ANY section please attach an additional sheet and reference that section .]

(c) E] Disabi|ity (Americans with Disabilitics Act or Rchabi|itation Act}

td) E(National Origin (Title VII ofthe Civi| Rights Act of19()4 and 42 U.S.t'_`. §1931}.
tel E/ Race (Title VII ofthe Civil Rights Act of 1964 and 42 U.S.C. §l98l].

{fl Cl R.eligion (Title VII ofthe Civil Rights Act of 1964)

(g) `E{ Sex (Title Vll ofthe C`ivil Rights Act of 1964)

10. If the defendant is a state, eounty. municipal (city. town or village} or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin {42 U.S,C. § 19831,

ll. .lurisdiction over the statutory violation alleged is conferred as follows: for Title VII
claims by 28 U.S.C.§l33l. 28 U.S.C.§1343{_al(3), and 42 U.S.C.§EOUOe-Stfl(.`l}: for 42
U.S.C.§l981 and §1983 by 42 U.S.C.§I988; for thc ADA by 42 U.S.C.§lZl l?; for the

Rehabi|itation Act. 29 U,S.t'_`. § ?91; and for the ADEA. 29 U.S.C. § 626(c).

12. The defendant [check on{v those that appfy]
(a) U failed to hire the plaintiff

(b) l:.l terminated the plaintiffs employmentt

(c) l:l failed to promote the plaintiff

(d) |:l failed to reasonably accommodate the plaintiffs religion

tel l:l failed to reasonably accommodate the plaintiffs disabilitiesl

(f] g failed to stop harassment;

fe inns tenanttennesseeassessing w res
(h) gower (spccifyt:?l 0.»-4/_5£_ ;S-eo-- ffl`\'nc,l¢\w.n/"i\` 1 C/i"\¢ acY:‘t)"’-é

[li you need additional space for ANY section, please attach an additional sheet and reference that section .]

Rev, 06.“`2?:'20|{1

4

 

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 5 of 51 Page|D #:5

[|f you need additional space for ANY section. please attach an additional sheet and reference that section.]

 

 

 

 

13. The facts supporting the plaintiffs claim of discrimination are as follows:

F?\-Q~¢-/B~¢-' “_S-ir..\\'..~r Mbosnwwn’\_l
gone/irwch kl\,b§)a.”\'iom§ _

 

 

 

14. [AGE DISCRIMINA TION ONLY] Dcfendant knowing|y, intentiona||y. and willfully
discriminated against the plaintiff

15. The plaintiff demands that the case be tried by a jury. N/Yes |:l No

16. THEREFORE. the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply]

(al |:l Direct the defendant to hire the plaintiff

(b) |:l Direct the defendant to re-employ the plaintiff

(e) |:l Direct the defendant to promote tito plaintiff

(d) |:l Direct the defendant to reasonably accommodate the plaintiffs religion.

(e) |:l Direct the defendant to reasonably accommodate the plaintiffs disabilities
(f) E/Direet the defendant to (speeify): (\? l ‘?__el»,j w_ 5~41_-.¢:\_f bf'lll~q..c,lrt wu.,-:m_`l_ Ell_.
r~? V;¥ ~Qov‘~ fPe_ ll e_:{"‘"

 

[lf you need additional space for ANY section. please attach an additional sheet and reference that section,j

Rev. il{j.`]'.lfllll b

5

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 6 of 51 Page|D #:6

iii you need additional space for ANY section. pieces attach en additional sheet and reference that seeiiori.]

 

 

 

(gi E(If availabtc. grant the plaintiff appropriate injunctive relief, lost wages_.
liquidatedfdouble damages, front pay, compensatory damages, punitive
damages prejudgment interest, post-judgment interest. and costs, including
reasonable attorney fees and expert witness fees.

(h) lJ/Grant such other relief as the Court may find appropriate

matthew

(Plaintiffs signature)

\(W \_ - zl/\¢s\.-v\

(Plaintiff’s name`)

l\q l 3 q-> Ub&;;¢?r\ P\Ue.."

(Plain ti fl` s street address)

 

 

iCiiyi Cl~`i% 19 israie) lt (ziP) flag i é,
(Plaintiff's telephone numbcr) (E>tl) - .'J-._LS` -'£{'-4-9’\

iiiz»il¢-Oi`d`

Date:

 

[|f you need additional space for ANY secticn. please attach an additional sheet and reference that section.]

Rev. dalylean

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 7 of 51 Page|D #:7

lll.

lV.

Vl.

Vll.

Vlll.

Attachments

Charges

Factual Allegations (pp. 1-37, 37 pages in tetal)

Pray for Re|ief

Cop_v of l.etter of Suit Right lssued on August 22, 2018 by EEOC
EE()C Fnrni 5 lssued on August IS, 2018, Where Discrimination
Charges Are lncluded

Copy of Cover Letter of Complaint Submitted to EEOC Via U.S.
Posta| Ot`l“ice on May 3. 2018. Attachments therein are available if
required.

Receipt of Certit’icate Mail of the Filing on May 3. 2018

Copy of Cover Letter Submitted to EEOC lnvestigator' on July 23,

2018. Attachments therein are available if required.

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 8 of 51 Page|D #:8

Attachment l

Charges

l. Retaliation for challenging, exposing, and reporting personal wrongdoings and
continuous unlawful employment practice, including but not limited to sexual
ha rassment, continuous and ongoing discrimination based on gender, race, age,

national origin, and continuous and willful violation of Equa| Pay Act;

id

Some supervisors committed fraud. knowingly and willingly. by issuing a Letter of
Warning in 201? based on false accusations and false arguments; and some managers and
officers aid. abet. participate in. or connive at those false accusation and false arguments
in order to cover-up personal wrongdoings and illegal employment practice: and all
material issues and statements of fact l raised were completely ignored in the grievance
process before I filed a Complaint with EEOC. And in 2018. as a continuous and further
retaliatory measure1 a suspension was issued.

3. Some supervisors knowingly and wilfingly. committed slander. libel and defamationl

4. Some supervisor(s) andfor manager(s) create a hustle work environment by yelling,
shouting. intimidation and harassment;

5. Some supervisor{s)fmanager(s} intentionally inflicted emotional distress

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 9 of 51 Page|D #:9

Attachment il Factua| Ai|egations

A. introduction

. l began my employment with Defendant on or about December i, 2008 as lT Technica|
Associate in the Material Management Department at Ul llealth tUIC). University of lliinois
Systemi maintained and governed by Trustees.

. On May 3_. 2018. l filed a complaint against Defendant with EEOC. On May 18, 2018, l had
a brief interview with an E.EOC investigator: later. l received a call from him on my cell
phone. and a meeting on August i§. 2018 was scheduled On Juiy 23. 2018 l submitted a
letter to the assigned investigator: on August 15. 2018 a case number was assigned by him.
On Augtls122. 2018. EEOC issued a Notice of Suit Right by another investigator. (See

Attachments |V-Vlll)

B. The 2017 Pre-discipiinary Action Meeting Notice and the Letter of Warning are

products of fraud. This material issue cannot be ignored and covered up

. The evidence will show that the 2017 Pre-discipiinary Action Meeting Notice ("‘Notice") and
the Letter of Warning (“Letter") were based on false accusations and misleading arguments
Thev are products of fraud beyond any cure.

. The evidence will show that the 2017 Notice and the Letter of Warning are tools of
retaliation for challengingl exposing and reporting illegal personal wrongdoings and illegal
employment activities

. The evidence will show that the retaliatory nature of both the 2017 Notice and the l.etter is

indisputable The fraudulent content of those documents, the sequence of events

_]__

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 10 of 51 Page|D #:10

happened in 2017, and the timing of their fa brications, all lead to the same above
affirmative conclusion. it is common knowledge that any retaliatory action as part of
employment practice is willful violation of law in and of itse|f.

. The evidence will show that it is on the face of the text, that the 2017 Notice and Letter are
frivolous per se, as they did not and cannot list a single event happened between May 19_.
2017 and fletcher 25. 201?. i. e. the only relevant time period. from the 2017 KRA of good
work performance assertion was drafted to the fraudulent Notice was cooked up.

. The evidence will show that Defendant concocted bogus accusations as a start based solely
or heavily on se|f~conf|icting false and absurd arguments about a query-set generating
Month-end financial reports. But the same defendant has been trying to avoid, evade,
cover-up or deflect this material issue ever since.

. The evidence will show that Defendant engaged in discrimination and retaliation with
malice and/or reckless indifference to my protected right under Federal statutes
it is a plain fact that Defendant fails to answer several extremely simple but material
questions ever since: (1) Who developed the subject query-set several people at Defendant
have been using and whether it is defective, and (2) what the cause of action, motive,
evidence, causation, and correlation to any of the false allegations Defendant purported
when it argues there were two queries or two sets of queries in the computer system.

10. Mr. Michael Fitzgel'ald is the head of the Niateria|s Management Department {"department").

He knew or should have known the Notice and the Letter of Warning consisted of nothing

but false accusations with false argumentsh But he did not or failed to do anything about it.

 

 

 

Case: 1:18-cv-07115 Document #: 1 Filed: 10/24/18 Page 11 of 51 Page|D #:11

ll. Further, the evidence will show that some officers and managers aid. abet, participate in, or
connive at those false accusations and false arguments in order to cover-up personal

wrongdoings and illegal employment practice

C. My good work performance shall never he at Issue, pervasive discriminatory

treatment of employees ls a common practice inside the department

l2. N|y good work performance was already evaluated and documented in 2017 KRA (Key
Resu|ts Aera) Performance Review by Mr. N|ichae| Fitzgerald and Flipa| |V|ashruwala
(“Ripal"). Mr. Patric|< Robinson (“Robinson”) is not in a position to challenge their
judgment.

13. On July l t. 2017. in front of Robinson, at conference room. Ripal stated openly and
officially it was Mr. Robinson who wrote the Performance Revicw.

14. Robinson is a co-author of the 2017 KRA Review. As such, he defeated himself when
presenting contrary arguments in the 2017 Notice and Letter of Warning.

15. | was hired by the university in 2008. Since then,| received positive work performance
review every year from 2009 to 2017.

16. As l repeatedly stated, all events are hardly relevant to evaluate the fraudulent nature
of the 2017 Notice and Letter of Warning as long as they happened before N|av 19,
2017- the creating date of the KRA Performance Review where my good work

evaluation had already documented.

 

 

 

 

Case: 1:18-cv-07115 Document #: 1 Filed: 10/24/18 Page 12 of 51 Page|D #:12

|7. A|so, as | repeatedly stated, all events are hardly relevant to evaluate the fraudulent
nature of the 2017 Notice and Letter of Warnlng as long as they happened after OCtOb€l'
|6. 2017-the issuing date of the 2017 Notice.

lS. As | stated in Response of the 2017 KRA Review: several years ago When a Data
Administrator Chad Turner (ivia|e, white, younger and higher»paid) quitted in June of
2013, | took over all his job responsibilities and |ater| was assigned more job duties.

19. lt is on the record after Chad Turner quitted, because of the extremely heavy workload, |
had to give up 19 days of vacation time to do the work in the office without any
compensation, and without any appreciation, because of my gender, race, age and
national origin.

?.O. As | stated in Response of the 2017 |<RA Review: When l(ent Roberts and Janet Johnson
left the Department in 2014 and 2015 respectively, Ripa| commented: without them, we
both had done the job better, faster and more efficient. lt is a fact that no one replaced
Janet (Younger, white, higher position and better paid), and i started assuming or
absorbing all or most of her responsibilities As such, l have an extremely heavy
workload.

21. After l(ent Roberts and lanet left the Department in 2014 and 2015 respective|y, lt is |
who show Ripai the queries and databases in the Departrnent, including how to run the
N|onth-end query-set. Ripai (Ma|e and younger) was later promoted to be my
immediate supervisor. One year later Ripa| was promoted to the Head ofOpe rations

and his wages were doubled.

 

 

 

Case: 1:18-cv-07115 Document #: 1 Filed: 10/24/18 Page 13 of 51 Page|D #:13

23.

26.

27.

Before Kent Roberts and lanet left the Depa rtment, some financial reports were
absurdly wrong. This is one of the reasons 1 was hired in 2008 to do a job.

With short of three employees doing the work in the materials department, my
workload has been so heavy that l have to spend my vacations to do the work
sometimes in the office, or, work at lunch time, or, | have to keep working for extra
hours in the afternoon.

No other employee is dumped such super heavy workload like this in the department
The disparate treatment among employees in this respect demonstrates stark
discrimination based on gender, race, age and national origin. And it is a brazen
violation of the eq.tal Pay Act.

After Chad, Ke nt Roberts and 1a net left, most people in the department, including Mr.
Fitzgerald received substantial pay raise and/or promotion.

| became one of the few without promotion or pay-raise in the department since Chad,
l<ent Roberts and lanet left. This lasts for years until a Comp|aint with EEOC was filed,
simply because of my gender, race, age and national origin. Even as of this day, my
salary is still much lower than that Chad or .lanet had when they worked for the
department years ago. And this is a clear demonstration of continues and ongoing
willful violation of the Equal Pay Act.

Also, it is a fact which can be easily confirmed that Mr. Michael Fitzgerald and Nirs.
Fitzgerald frequently request me to performing technically challenging work directly.
Their assignments have to be taken as first priority, and added to my already extremely

heavy load.

 

 

 

Case: 1:18-cv-07115 Document #: 1 Filed: 10/24/18 Page 14 of 51 Page|D #:14

28.

29.

30.

31.

33.

34.

35.

After | was hired in 2008, i did most or a lot of job on database management and
processing for Mrs. Mary Fitzgera|d.

Mrs. |V|ary Fitzgerald had been working for another department of the hospital, and she
is the wife of Michael Fitzgerald, the Head of Material Management Department.

Mr. Fitzgerald knew or should have known that | routinely developed databases and
provided complicated reports. And routinely l did most or a lot ofjob on database
management and processing for Mrs. Mary Fitzgerald.

Beyond dispute, neither Robinson nor Ripal can do the job Mr. Michae| Fitzgerald and
Mrs. Fitzgerald assigned to me directly.

lt is on the record Mrs. Fitzgerald asked me to do some technical work for her as always,
even just before she left the university in August of 2017.

lt is on the record that neither Mr. Fitzgera|d nor Mrs. Fitzgeralcl has complaint about
my work performance even once for the past nine years. Here, Robinson is not in a
position to challenge their judgment, their trust in my technical capability and good
work performance

Robinson can hardly evaluate my work performance when he has no idea about my
workload. But he fabricated bogus accusations constantiy, starting in March of 2017.

As comparison a vivid example can be given herc: during the month of March, 2017, l
had multiple projects at hand. I had to work on several database and queries developmeni,
and produced reports for lBuy-go-live. which is the priority in the department At the
same time. I also worked on month-end queries and Vendor-mate issues and other routine

works. All these are on the email records (emails cc’ecl to Ripal):

 

 

36.

37.

38.

39.

 

Case: 1:18-cv-07115 Document #: 1 Filed: 10/24/18 Page 15 of 51 Page|D #:15

Director Fitzgerald entaii: Tuesday 371472017 10:20 am

Director Fitzgerald email: Monday 3720!2017 12:53pm

David Girard {`Director of Purchases) email: Wed. 3115£201'710:29am

Bardo Sosa (Contract Manager l emai|, re: Vendormate back up from 3713!2017-

3/2972017: sent on Wed 2!8!20|7

Email from me on 771972017 at 8:28 am. (re: as of July. 2017 Patrick Robinson still

does not know which queries to run for the month end/year end repons).
ln 2017, Robinson failed to list a single occasion when any of internal and external
customers/vendeesl which are in huge numbers, who had presented one negative
feedback or complaint about the financial reports, after Kent Roberts and .|anet left the
Department. This fact alone will beat Robinson’s deliberate false arguments about my
good work performance and the correctness of the subject query-set.
Here, Robinson shall be required to produce all the projects Mr. Michae| Fitzgeraid and
Mrs. Fitzgeralcl assigned to me directly in the past five years; and i invite Robinson to list
any and all of those he can do anything about.
The indisputable truth is Nir. lvlichael Fitzgerald and Mrs. Fitzgerald confirmed my good
work performance by their actions, their words, and their writings for several years from
2009 to August of 2017 when Nlary Fitzgerald left the university. As such, Robinson is
not in a position to argue otherwise by false concocted accusations.
lt is natural for people to ask how Robinson has the capability to evaluate my work
performance when he lacks basic technical skil|s, and when he has no idea about my
accomplishment, and when he pretended not knowing my extremely heavy workload.

The answer will be obvious.

 

 

 

 

40.

41.

42.

43,

44.

45.

Case: 1:18-cv-07115 Document #: 1 Filed: 10/24/18 Page 16 of 51 Page|D #:16

From 2014 to this day Robinson just learnt how to run one or two query-sets from me,
but he failed to present a single correct financial month-end report of his own.

ln the 2017 Noticc, Robinson attached a March 9, 2017 cmail, from Director Fitzgerald
sent to Ripal, which indicated Ripal did not know what the Department required him to
produce by criticizing him "cannot give line item detail." This further demonstrates
Robinson is willingly and knowingly to attack anyone, directly or indirectly, by all tricks
and false arguments, in order to get promoted or consolidated a promotion

Lacking basic technical skills, Robinson has no other choice but attacking a superior
andr‘or a subordinate by trick and trap, directly or indirectly, in order to secure a position,
geter consolidate a promotion, especially in a university environment.

lt is a plain fact that Robinson has always been seeking a target to attack in order to
achieve his wild ambition with limited technical capability As a result, I became an easy
one because of my gender, race, age and national origin.

Before and on February l, 2018, l was imposed with more multiple extremely
challenging and urgent assignments For example: a new Item Discrepancy Qucry shall
be created for Assistant Director Kendra Pitts and others.

Just before February l, 2018, in a conference, at the presence of several directors and
managers, Robinson asked me when l could finish creating the ltem Discrepancy Query,
everyone in the room started laughing at him. Mr. Robinson knew well why that
happened: all participants there knew Robinson lacked basic knowledge of the

complicated project but he already started figuring out how to frame me again.

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 17 of 51 Page|D #:17

46. lt is a fact that Robinson became furious but he clared not to confront other people
laughing at him but vented his rage on me by harassing bullying me further. and
interrupting my work all the time.

4?. lt is a fact Robinson has a habit to call for a meeting but claim the meeting is over one or
two minutes after l showed up. As such. he is not only bullying. harassing and framing
me as his routine but also. by doing so. he is tarnishing the reputation of the Department
and the University. and he is wasting tax-payers` money.

48. Before and on February l_, 2018. l was imposed with multiple extremely challenging and
urgent assignments I-lere is another example: l had to submit Medline Items Counts to
the department head Michael Fitzgerald and Director of Purchases David Girard. This
should be the priority of all assignments This can be verified from communication
between Mr. Fitzgerald and me on January 31. 2018.

49. Robinson might ask why Fitzgerald contacted me directly. now and then. without his
knowledge The answer is simple: First, the assignment was technically challenging and
time consuming Second. the requirement was urgent. There is no time to waste Third.
Mr. Fitzgerald was well aware of Robinson lacked the basic technical knowledge of the
assignment

50. Without argument. l submitted correct result of the Medline ltems Counts on time to Mr.
Fitzgerald. while another person did not meet the deadline and presented an incorrect
result.

51 . In comparison after constant shouting and yelling, with frequent interruption and

intimidation. Robinson finally can produce a stack of printout for the 2018, May 14

Notice. But he is the same person who argued it only takes ten minutes to generate a

 

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 18 of 51 Page|D #:18

55.

56.

report. And he failed to show a correct one ever since. By doing that, Robinson
presented a vivid proof: while l was doing an outstanding and excellent job with
extremely heavy workload in a hassle environment, he would spend a lot of his energy
and work time to make trouble out of nothing, or, seek and create all opportunity to
attack me in order to get another promotion and to receive another pay-raise.

Since Robinson repeatedly mentions the possibility of an audit as the basis of his false
arguments, he has the duty to explain why the department was audited in 2016; and
what was the resu|t.

lt is a fact that the audit team did not and cannot find any error in the queries, databases.
and financial information generated from these tools l developed

lt is a plain fact that the audit team had never found any mistakes or error from all

financial reports l submitted.

D. Repeated False Arguments and Unlawfu| Suspension Cannot Cover up

Continuous illegal employment Practlce and Brazen Retallatlon

After October 16, 2017, the date of the 2017 Notice. Robinson became desperate to
create something, or anything, by all means and tricks to justify the Notice. His effort
shall be in vein, because all his wanton arguments will be irrelevant. That is what the
phrase meant: “fraud beyond any cure.”

lt is a common knowledge a continuous false argument is always false, no matter how

many times it is repeated.

_10_

 

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 19 of 51 PagelD #:19

57.

59.

60.

51.

62.

63.

The May 14, 2018 Notice cannot change the falsehood nature of the 2017 Notice and
Letter of warning.

The lV|ay 14, 2018 Notice is an affirmative proof that a calculated scheme already
started in 2017 to deprive of my work opportunity, step by step, pretext after pretext, in
order to fire me or force me to leave, one way or the other, because of my gender, race,
age and national origin. lt is neverjust about a Letter of Warning from the start.

lt is beyond any doubt Robinson committed fraud knowingly and willingly in 2017. His
current attempts and efforts to cover it up will be futi|e, no matter how many additional
frivolous or false arguments he will present.

lt is a common knowledge any judgment procured by fraud has no binding effect
whatsoever. A collection of false arguments will remain false forever on the record. And
a continuation of fraud is still a fraud.

Robinson does have a duty to produce the record and/or transcript of the
videoconference to clarify all his plain false or misleading testimony for the Step-three
grievance hearing.

As repeatedly pointed out, the 2017 Notice and Letter of Warning are the tool designed
in retaliation for challenging, exposing, and reporting continuous illegal employment
activity, including but not limited to sexual harassment, discrimination based on gender,
race, age, national origin, and willful violation of Equal Pay Act.

On May 19_. 2()|?. Ripal and Robinson wrote "Yu Zhan provided training to the other IT

associates to use existing queries She did a good job." See Performance Review last

_11_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 20 of 51 PagelD #:20

65.

66.

67.

69.

modified on July il. 201?. Such evaluation was approved by Department Head, Mr.
Michael Fitzgerald.

On May 19. 201?._ Ripal and Robinson wrote “Yu Zhan is responsible for compietion and
submission of reports such as Action of O[ and patient log, which she does in a timely
manner. She works with minimum supervision.” See Performa nce Review last modified
on lilly 11. 201 ?. Such evaluation was approved by Department Head, Mr. Michael
Fitzgerald.

On May 19. 201?. Ripal and Robinson wrote "`Yu Zhan has been respectful to vendors
and co-workers. She is punctual and have (sic.) a very good attendance record.” See
Performance Review last modified on July ll_. 2017. Such evaluation was approved by
Department Head. Mr. Michael Fitzgerald.

On May 19. 2017. Ripal and Robinson wrote “Yu Zhan maintained our databases and
queries She did a good job producing reports for purchasing value analysis and accounts
payable departments.‘° Such evaluation was approved by Departinent Head_. Mr. Michael
Fitzgerald as well.

in March of 201 ?, I was demanded to train others in the Department. lt was part of my
job to instruct and demonstrate how to run the Month-end query-set under and in
additional to other heavy work |oad. Both Ripal and Robinson were participants

There is no precedent in the Department or anywhere else to require me, an ordinary
employee to train my newly-promoted supervisors on how to do part of my job for
several months

The department head. Mr. Fitzgerald knew or should have known the training process.

-12_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 21 of 51 PagelD #:21

70.

?l.

72.

73.

lt is on the record, in my response to the 2017 KRA Review on July 10, 2017, l explicitly
exposed and challenged the illegal employment practice, including but not limited to
sexual harassment and other personal wrongdoings by Robinson, and continuous
discriminative treatment of employees in the department, as well as willful violation of
Eq ual Pay Act.

lt is on the record, in my response to the 2017 |(RA Review on July 10, 2017, | wrote: “In
the past few months you (Ripal) mentioned Ms. .lanct frequently lt seems to me you
t_Ripal) forgot negative comments about her from yourself and other managers When
Janet issued a wanting to lne for no proper reason at all on Chinese Spring Festival,
people reacted as ‘this is Janet‘s way to say happy Chinese New Ycar." The fact is Janet
did not and could not argue it was an action of discrimination based on my national origin
when Janet and Alda Sanchez tan officer from Hurnan Resources Department) arranged a
hearing about the so»called verbal warning on the date of Chinese Lantern Festival.

Also in my response to the |(RA review, | wrote: ”lt is a routine for Robinson to seek all
and every opportunity to enter my cu bicle, approach me in front and behind my back.
with or without my notice. with or without any excuse: sometimes l realize he isjust
behind my back by hearing breath noise. l am in shock, and l tell him l am scared;
sometimes when lam working, Robinson comes from nowhere I know of, surprise me
by trying to grasp the mouse l am using. and claiming he wants to show me soniething."
ln my response to the l(RA review, l wrote: "At the beginning I tell him (Robinson)
polite-ly he cannot do thal. But on every occasion laterl have to say "`Le.ave me
alone!“"No!" "Stop!" "Back off !" And on each work day l become more and more

nervous and in constant fear he will do the same thing again and again.”

_13_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 22 of 51 Page|D #:22

74.

75.

76.

77.

?8.

79.

Also in my response to the 2017 KRA review, l stated: Robinson wrote "before leaving
your worksite you must seek approval." lt is a routine for Robinson to demand me to
receive permission before hand whenever l leave my cubicle. even when l go to washing
room for several minutes

Further in my response to the 2017 |<RA review, l stated: "But more outrageous thing is
that he would follow me. watching l enter and get out the washing room. he would follow
me again until l return to my desk."

I believe Robinson`s such acts intended to inflict severe emotional distressq or he should
have known that there were high probability that such personal wrongdoings would do st).
And as a result. l suffered severe emotion distressl

l believe Robinson's such acts are in his individual capacity whenever he sexually
|tarasses an employee whenever he committed fraud. whenever he defamed others and
whenever he frames. intimidates and bullies a subordinate in order to intentionally inflict
emotional distress All his personal wrongdoings had already brought the reputation of
the university into disparate

As of today. Defendant did not provide any evidence to refute my response to the 201 'l
KRA Review.

On July |0. 201?. Depaltment Head, Mr. Michael Fitzgerald knew, by writing_. that l felt
l was sexually harassed. and he forwarded my email to Danielle Earls from Oft`lce of
Access and Equity. and inslructed me to contact Ms, Earls directly in order to address the
issue of alleged wrongdoings by Mr. Patrick Robinson. But later on Mr. Fitzgerald did

not take any effective measure to prevent future harassment in any and all forms.

-14_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 23 of 51 Page|D #:23

80.

8.|.

82.

83.

84.

85.

86.

l`t'l'.

At 11:20 am of l nly 18. 2017. following the instruction from Mr. Michael Fitzgerald. I
informed Ripal and Robinson that l had a scheduled meeting at 2:30 pm with Office of
Access and Equity.
Robinson wasted no time to raise several nonsensical questions to harass me as retaliation
by sending me emails at 12:30 pm on July 18 and at 8:2| am on July 19 of 20|?.

On July 19. 20|'i'. Ms. Danielle Earls indicated she would provide an update to me.

lt is on the record Robinson and his superiors did not or failed to respond my repeated
complaints with support of any fact.
l believe such conducts from Robinson are extreme and outrageousl He and his superiors
knew or should have known that emotion distress was likely the result of such
wrongdoings and those conducts were beyond any human decencyl But there was no
concrete and specific measure taken to prevent them from happening again and again. As
a result, l suffered humiliation_. embarrassment, frustration, and emotional distress which
a reasonable person could not expected to endure.

lntentional infliction of Emotion Distress shall never be allowed in Worlt environment
especially in a public university But it is on the record Robinson’s superiors did not or
failed to take any measure to stop such sexual harassment and illegal activitiesl

On October 16 of 2017, a Pre-disciplirtary Action Meeting Notice (“Notice") was cooked
up with false accusations and false argument_. as a tool of retaliation

As a substantive matters the Notice and its pile of attachments failed to provide any single
event happened between May l9. 20|7 to 0ctober lo, 2017` which was related to, or. in

support of Robinson`s false accusations and false arguments

..15-

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 24 of 51 Page|D #:24

88.

89.

90.

9l.

92.

93.

94.

As a procedural matter. Robinson was trying to concoct a false accusation first on
October |6_. 2017 in the Notice. then. to fabricate false or irrelevant arguments later in
support of his fraudulent and illogical position Such effort shall be futile.

The event sequence and the timing of the Notice demonstrate retaliation is the sole
motive and purpose, afterl exposed and challenged illegal employment practice in the
department

From December l. .'ZOI? to December 6. 201'!. with email communication with me.
Robinson did not argue there were two or more set of queries in use to produce a
monthly financial report: and he did not argue the correctness of the reports as he did
before

From December 1. 201? to December o. 2017. for several days. the only argument about
the subject query)‘queries Robinson raised was how much time was needed to generate a
Month-Encl financial report

But in his letter dated December 4, 2017, addressed to the Union as a response to Step
One grievance Robinson presented deliberate false material argument by writing “ Her
repon was not run from the one query as directed. (Emphasis added).

The December 4._ 2017 response from Robinson provided a vivid proof that. as a routine,
he always fabricates new false material arguments to cover up his old ones.

On May 3 2018, l filed a complaint on the subject matter with EEOC. Robinson, Alda

Sanchez ("Aida"’) and their confederates knew or should have known the filing on May

14, 2018 or on Mav 30 2018.

_15_

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 25 of 51 Page|D #:25

9{1.

9?.

98.

99.

100.

101.

When the case was under EEOC investigation, Robinson, Aida and their confederates
issued another fraudulent Notice on May 14 2018 for May 30, 2018 hearing anyway as a
blatant retaliation.

The May 14, 2018 Notice cannot change the illegal retaliation nature of 2017 Notice and
Letter of warning. lt is indeed another round of retaliation.

lt is on the record, in the 2017 Notice, Robinson fraudulently argued alleged negative
lmpact on “The hospital accruals for the month of March of 2017.” But at 11:40 am of
|V|arch 20, 2017 he failed to challenge my assessment “A|l queries created the month-
end report are working proper|y.” The irony here ls: it is Robinson himself offered such
evidence in the Attachment of his fabricated 2017 Notice.

After a grievance was filed on November 29, 20|7, Robinson wasted no time to inte.nsify
willful retaliation upon me. and fabricating more blatant false arguments

As record shows. on December o. 201?. l sent an entail to answer Robinson‘s latest
bogus arguments and false accusations The result is expected: facing undisputable facts,
he failed to respond with one single word ever since

After the Step~two grievance was filed on December |9. 201')', Robinson approached my
cubicle. a hysterical hurst of fury started with shouting and yelling. l politely asked him
to stay away from me and return back to his own worksite. But he barked “I will stay
here as long as l like !"'

ln the past year, a pattern became crystal clear: whenever 1 confronted his personal
wrongdoings_. whenever l exercise my right to report illegal employment practice._

Robinson will knowingly and willingly retaliate by fabricating false accusations starting

_17_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 26 of 51 PagelD #:26

misleading or downright false arguments shouting and yelling. and defaming me inside
the department

102. The 2018 Nlay 14 Notice is an indisputable evidence of continuous and intensified
retaliation. The presiding person of the hearing has the burden to show how this is
allowed to happen.

103. The May 14, 2018 Notice is a vivid proof that Robinson can never admit and resign
himself for his failure. lt is a continuation of blatant fraud and stark intensified
retaHadon.

l04. The May 14, 2018 Notice is an affirmative proof that a calculated scheme already
started in 2017 to deprive of my work opportunity, step by step, pretext after pretext,
firing me or forcing me to leave, one way or the other, because of my gender, race, age
and national origin. lt is neverjust about a Letter of Warning from the start.

l()S. lt is on the record, before and at the 2018 Step-th ree grievance hearing, Robinson tried
and failed to elaborate all the arguments and the printout in the May 14, 2018 Notice.

As such, he cannot recycle the same to fabricate further bogus accusations after April 27,
2018.

106. The truth is Robinson cannot use irrelevant and misleading arguments to support his
false accusations fabricated in 2017 before Apri| 27, 2018, certainly he shall not be
allowed to use the same to justify his continues illegal activity.

107. Also it is on the record, Robinson failed to list even a single event occurred after April 27,

2018 to support his latest accusations and arguments in the Nlay 14, 2018 Notice. The

_18_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 27 of 51 PagelD #:27

108.

109.

llO.

lll.

frivolity is beyond any doubt. And indeed, it is another round of stark illegal retaliation;
it is another product of continuous fra ud.

lt is noteworthy that after presenting piles of paper arduously and improperly created
with ill intent for unlawful purpose of retaliation and harassment, in two years,
Robinson still refuses to answer which query-set he has been using to generate the
financial reports, and who developed the subject query-set, and where are other query-
sets he repeatedly alleged of their existence.

lt is noteworthy that after a lot of talking, after presenting piles of paper in two years,
Robinson concealed how he did in ha rasslng, framing me, shouting, yelling at me as a
routine. Again. such conduct from Robinson is extreme and ol.llrageousl He and his
superiors knew or should have known that emotion distress was likely the result of such
wrongdoings. which beyond any human decency. As a result. l suffered exhaustion
humiliation and embarrassment which a reasonable person could not expected to endure.
On March ?._ 20|8. at about |0:40 am, Robinson demanded me going to the conference
room with him alone. Considering his history of sexual harassment yelling and shouting,
l polite|y asked him to discuss anything by email communication first. But he said “`I am
not sending you email. You need to go to conference room right now!" Few minutes later.
he came to my cubicle again. threatened me and barked: “You are not going‘? I will file a
charge of contemptl"

On March ?. 2018. in the conference room. Robinson declared the meeting was over
within one or two minutes at most_. after realizing he cannot frame me up again as before.
But this incident showed his ill intention to bullyt harass and frame up an employee as

happened before. Also on the same day. several minutes later, Robinson came to my

_19_

 

T_-_-____-.___

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 28 of 51 PagelD #:28

cubicle again, requested another meeting, he asked me to show him how to run the same
query-set again

112. lt is noteworthy that, while shouting and yelling. Robinson threatened to file a charge of
contempt against me. Here the questions arise: what is the basis? And where was his
charge then? And where is the same charge now? lt is no doubt his only purpose was to
bully. harass me and inflict emotional distress upon me.

l l."l. lt is beyond argument Robinson has never showed when and how he generates a
correct month-end financial report.

l`l 4. lt is on the record that on June S, 2017 Robinson stated he could not find the fear-end
query-set for a whole day. lf what he said was true, the question will rise: how could he
evaluate others’ work performance while lacking basic search technique?

l 15. lt is on the record that on June 8, 2017 Robinson stated he could not find the Vear-end
query-set for a whole day. lf what he said was false, the question will rise: where is his
credibility? What was his ill motive?

l lt'). lt is on the record that on June 8, 2017 Robinson stated he could not find the Year-end
query-set, as he always called it a ”query” out of ignorance and arrogance; and within
two minutes he could send me two emails. This is a clear indication he would make
trouble out of nothing.

l |7. After bullying and harassing me for a whole day on .lune 8, 2017, he would ask me
whether l deleted it. The question will rise: what serious accusation he already

concocted?

_20-

 

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 29 of 51 Page|D #:29

l|8.

l19.

l21.

123.

A|so it is on the record that Robinson kept silence ever since after| replied "| D|D NOT
DELl:'l'E ANYTHlNG”. This single example clearly shows his sole purpose of doing those is
to frame me with an ill intention.
The record shows Robinson is in a habit to create hostile environment to make sure |
have no chance to concentrate in workJ or make it entirely impossible to do a job.

lt is beyond dispute no reasonable person can stand a constant fear of sexual
harassment or any forms of torturous intimidation at work; no nervous employee can
do a work when a supervisor such as Mr. Robinson would readily set up traps and cook
up false accusations; and no one can endure frequent burst of yelling and shouting for
no reason at all; and indeed, Mr. .|ohnson created a hass|e work environment in order
to routinely and intentionally interrupt my work and inflict emotional distress.

Further, the record shows Robinson is in a habit to present ridiculous irregularities Then
he would ask provocative, frivolous and hypothetical questions in order to interrupt my
work.

Further, in the department, it is not abnormal to assign me a task on the last day of a
deadline or the deadline was already passed. From these experiences, | have to
conclude: all these are setups and tra ps.

lt is beyond dispute that any and all irregularities must be designed by a person if they
are not reproducible or repeatable month after month. lt is the duty of the creator, not

anyone else to explain what the motive was; what was done and why it happened.

_21_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 30 of 51 Page|D #:30

12?.

130.

lt is beyond dispute that some people must have motive, means and opportunity to
create any and all irregularities The University shall have the resources to find the
person(s) responsible.

Without any doubt Robinson is very skillful in framing others as a routine by creating not
only frivolous, hypothetical but also outrageous and provocative insinuation. His ill
motive is always there.

lt ls on the record from 2014 to 2017, l informed Robinson how to run the subject
query-set step by step, and provided numerous training and demonstrations for months.
But on December 1 of 2017, at 11:11 am, he would argue ”lt takes less than 10 minutes
to run a single reportl” The requirement is absurd. Since then, he fails to explain what
his ill intention is; and he failed to speak out what accusation he is cooking.

By arguing "|t takes less than 10 minutes to run a single reportl” and demanding me to
do the same, Robinson is not only seeking but also creating every opportunity to frame
me up, and fabricate or justify his false accusations.

On Fehruary 26. 20l8. Robinson wrote an emai| to me by copying my instructions to him
in 2014 as his only “directive" ever issued_. this absurd act was an clear precursor that he
was going to cook up something and he would launch another around of twisting facts
and fabricating misleading arguments while facing a determinative and immediate defeat
in the grievance process

In February 2'?. 2018 email. l raised several simple but material questions and demanded
Robinson to provide straightforward answers But he simply cannot do that.

The February 21 2018 entail was cc`ed to Mr. Fitzgerald. As such. he knew or should

have known Robinson presented several material false arguments on the subject matter.

_22_

 

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 31 of 51 Page|D #:31

l3l.

l32.

l33.

134.

136,

137.

lt is apparent to me Robinson has been creating a hassle work environment, |f a setup or
trap would not work, he will seek another one.

In Septernber of 2016. Mr. Robinson indicated, in writing. he wanted to join me in the
database and action-ot work. At that time he did not know much about databases and
queries in the Departme-nt.

As early as 2014. l provided detail instruction to Robinson (Male and younger) how to
run the Month-end quer_v-set. After 20 l(). I provided extensive training and
demonstrations to him for months. Later I was informed he became one of my
supervisors although he was lacking the basic technical knowledge and skills.

From 2012 to 2017, no one in the department has any doubt about the usefulness and
correctness of the subject que ry-set. Robinson did not and cannot show any evidence
to dispute such assessmentl The department head knew this very well.

With laborious effort Robinson failed to challenge the correctness of all month-end
financial reports from 2012 to September of 2016. With laborious effort Robinson failed
to challenge the correctness of all month-end financial reports from September 2016 to
February 2017. Therefore it is he who has the burden to explain what happened and
how he can do so in Apri| of 2017.

Also it is on the record Robinson failed and cannot challenge the correctness of the
financial reports l submitted for March and Apri| of 2017, although he presented
misleading arguments on this for months,

lnconsistent or incorrect reports will be generated every month, if there were defects in
the subject query-set as Robinson falsely argued that the query-[set] was not working

properly in Apri| of 2017. Robinson has the burden to explain why he failed to present

-23_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 32 of 51 Page|D #:32

139.

140.

l4l.

142.

any evidence to support his false argument. As such, he has the legal responsibility to
submit all related printouts of his laborious work for each and all months of 2017.

lt is on the record that from March of 2017 to this day Robinson created one fraudulent
argument to cover up the old one, then, he repeated the same flip-flap in a cyc|e. But he
failed and cannot present printouts of record for each and all months in support of any
of his forever changing false arguments. The irony is Robinson cannot challenge and
argue the basic that a tested query-set in a computer network will produce consistent
results, either correct or incorrect, for every month and every year.

The simple logic here is that Robinson can flip-flop his false positions and he can present
self-conflicting statements at will; but a query-set will perform consistently, providing
results, either correctly or incorrectly for each and every month. This will defeat all
Robinson's fraudulent arguments in the past, at present and in the future.

lf Robinson really believed there was defect irl the subject query-set in March of 2017,
he would have argued all and any allegedly inconsistency or incorrectness in all the
reports from the Months of May to October of 2017. But he did not. And he cannot.

|t is indisputable that if anyone argues he can generate a correct report using a query-
set but he cannot do the same some other months, and presented any irregularities,
then, the conclusion must be either he is lying with ill motive or he is lacking basic
technical skills.

A|so it is equally indisputable that if anyone claims he can generate a correct report

using a query-set but the same person contends he failed to do the same because of the

-24_

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 33 of 51 PagelD #:33

alleged existence of multiple query-sets to perform a single job, the conclusion must be
either he is lying with ill motive or he is lacking basic technical skills.

143. lt is an indisputable fact, as of today, Robinson has failed to show me a single correct
month-end financial report he generated since September of 2016.

144. Further, when Robinson argued the month-end query-set was defective, he implied his
manager Ripal failed to do his job from 2014 to 2017, and he, Robinson, is more
qualified to take Ripal’s position and get a substantial pay raise. That is odd.

145. Furthermore, when Robinson argued the month-end query-set was defective, he
implied the department head Nlr. Fitzgerald was not qualified in knowledge and skills to
hold that position. That implication is very strange indeed.

146. lt is Mr. Fitzgerald's words that he will not ask others to do a work if he cannot do it. For
more than five years, |V|r. Fitzgerald knows the subject query-set very we|l.

14?. Robinson is challenging Mr. Fitzgera|d’s technical skills and credibility in the Notice when
arguing “in her iZhan's} absence no one else could produce it."'

148. Also in the Notice Robinson provides indisputable evidence that fraud was committed
knowingly and willing|y, when arguing "in her (Zhan'°s) absencc, no one else could
produce it."

l49. The department head Mr. Fitzgerald knew or should have known Robinson’s arguments
were false from the start in 2017.

150. The department head Mr. Fitzgerald knew or should have known all Robinson's

accusations against me were false.

_25_

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 34 of 51 PagelD #:34

153.

155.

The truth is: after Robinson lea rnt something from me about the subject query-setl from
June of 2014 to March of 2017, he made a scandalous farce for months. The
correctness and the usefulness of the subject query-set shall not be at issue in the first
place. As such, it is clear who should be blamed for the wasting of time. And if any
irregularities occurred, conclusion can be readily reached who is responsible or
contributive for their creation.

lt is beyond dispute l have no obligation to explain why and how irregularities appeared
as they are fabrications by others; also l have no obligation to answer Robinson's
provocative or hypothetical insinuations.

As of today, Robinson failed to pinpoint how, why and where all the irregularities came
out since he learnt something from me about the subject query-set. He should know all
the answers including who was the culprit better than anyone else.

Further_. from March to Novernber of last year. Robinson spread slanderous minors about

me all the time in the Departinent and beyond.

On May 3. 2018. I filed a complaint with EEOC. Robinson wasted no time to start
another round reckless retaliation by issuing a May 14. 2018 Notice.

E. Pers|stent Unethica| and Uniawful Misconducts from Mrs. Aida Sanchez

l believe Mrs. Aida 5a nchez (Aida) shall recuse herself from presiding the hearing, and
the notice was issued on May 14, 2018.
lt is on the record Aida participated in drafting the Notice dated October 16, 2017. As

such, lt was improper for her presiding that hearing in 2017.

_25_

 

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 35 of 51 PagelD #:35

lSS.

159.

|60.

l()l.

162.

l63.

Aida knew or should have known the frivolous or fraudulent nature of 2017 hearing
Notice.

During the March 29J 2018 Step-three grievance hearing, at the video conference at the
University System leve|, Aida testified there were discovered two queries to generate
month-end financial reports. At the very |east, it was improper and unethical for her to
act as a local hearing office r, an accuser and a witness at the same time.

|ndeed, Aida was not in a position to testify anything in the subject matter. Even for this
reason alone |Vlrs. Aida shall recuse herself from presiding the May 30, 2018 hearing.
But she stayed at the hearing as a participant on the stage and behind the scene.

Aida shall have a duty to produce the record and/or transcript of the video conference
to clarify her testimony, and explain why it is proper and ethical for her to offer a
testimony if she really believes so.

During the Step-three grievance hearing in 2018, Ms. Aida testified there were
discovered two queries to generate month-end financial reports. She failed to realize
that in the department, it needed a set of queries, not a single query to do the job, as
she erroneously contended. As such, lacking such basic technical knowledge and
fundamental information, it is improper for Aida to testify anything on the subject
matter.

Mrs. Aida did not know how to use the subject set of queries to generate financial
reports, she never run it personal|y, not even once. As such, she was hardly technically

qualified to testify.

_27_

 

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 36 of 51 PagelD #:36

lb-i.

l65.

166.

l6?.

168.

During the Step-three grievance hearing in 2018, Ms. Aida failed to provide the file
names and paths of two queries or two sets of queries she falsely argued. And she will
never be able to do such a thing because there is only one set of queries in use to
generate Month-end report.

During the Step-three grievance hearing in 2018, Ms. Aida failed to explain why there
were alleged two queries or two set of queries in existence as she falsely argued. Here,
Mrs. Aida shall know insinuation with ill intention with malice, groundless speculation or
blatant false arguments can never be a basis for cooking up a serious accusation.

During the Step-three grievance hearing in 2018, Mrs. Aida testified there were
discovered two queries to generate month-end financial reports. That is a false
accusation or a false argument per se, as she failed and dared not to state a claim or
present any cause of action, also she failed and da red not to clarify any of its close or
remote connection with other bogus allegations.

lndeed, Mrs. Aida in concert with Robinson did not allege any cause of action, motive,
evidence, causation or correlation to any their accusations and purported negative
impact with their invented "serious offence.”

it is very strange and unacceptable that a Human Resources officer in a public university
such as Aida Sanchez can insinuate an alleged serious offence with no ca use of action,
no motive, no causation, no evidence and no correlation whatsoever with any other
allegations or possible alleged negative impact. The conclusion must be such an

argument is another product of fraud.

_23-

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 37 of 51 PagelD #:37

169.

l`)'U.

171.

1?3.

l'i'¢l.

l'i'$.

During the Step-three grievance hearing in 2018, Ms. Aida testified there were
discovered two queries to generate month~e nd financial reports. The malice motive of
such argument from Aida is undeniable, and its falsity is obvious.

Further, the university has the resources and technical ability to check out if there were
really two or three or more sets of queries for a single task, i. e. generating month-end
financial reports. But both Ms Aida and Mr. Patrick Robinson failed to present any
evidence. A false argument will certainly remain as false on the record.

During the Step-three grievance hearing in 2018, N‘ls. Aida testified there were
discovered two queries to generate month-end financial reports. She contended that
was a serious offense but she did not even have the courage to speak out what alleged
ill motive and what alleged negative impact she was contending That is ridiculous. And
she has the burden to present evidence, but she failed then and she fails now and she
will fail in the future.

lt is common knowledge that, for a fair hearing and clue process, under no circumsta nce,
an accuser, ignorant and arrogant as Mrs. Aida was with malice intent, should be
allowed to act as a witness and a judge or a decision-maker at the same time.

lt is fact the subject set of queries was developed by me in 2012. The Head of the
Department Mr. Michae| Fitzgerald knew this wel|.

|Vlr. Michael Fitzgerald knew or should have known how to run the subject query-set
before March of 2017.

lvlr. Michael Fitzgerald knew or should have known the technical detail of the subject

query-set before March of 2017.

_29_

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 38 of 51 PagelD #:38

|7{>.

l'i'?.

l°i'S.

l?9.

180.

181.

lt is a plain fact both Ms. Aida and Robinson failed to notice Fitzgerald in writing, or
contact security, if they really believe that there were two or three different sets of
queries to perform a single task, although they insinuated that was a serious offense.
From 2012 to 201?. the subject query-set has been generated correct financial reports Mr.
Michael Fitzgerald has never doubted on the correctness and usefulness of the query-
set, either vocally or in writing. Both Aida and Robinson failed to list a single occasion to
show otherwise.

Aida and Robinson pretended they know better about computer science than the
department head, but they are not. Anyway, both Aida and Robinson are not in a
position to evaluate the work performance, technical skills of the department head;
they are not in a position to challenge his judgments on the correctness of the query-set.
Also Aida, Robinson or anyone else, all of them are not in a position to discard or rewrite
evaluations on my good work performance from 2009 to 2017 which had already
affirmed and approved by all immediate supervisors and the department head.

Further, both Aida and Robinson failed to explain why they failed to show a consistent
performance of the subject query-set month after month. A query-set with defect will
always generate an incorrect result. Ordinary people can see it through right away that
both Aida and Robinson are presenting false arguments deliberatelyl The failure from
both of them is fatal.

Therefore, Mrs. Aida did have a duty to present admissible evince to support her
testimony. Before that, l believe it was improper for her to preside or participate in the

|Vlay 30, 2018 hearing.

_30_

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 39 of 51 PagelD #:39

182.

184.

185.

le.

187.

Further, when l as an accused raise an objection, Mrs. Aida has a burden to show how
she can preside a hearing without prejudgment, prejudice or bias. Then, her superior or
another Human Resource ocher shall make a decision on this specific issue. But this did
not happen, and Aida still participated the hearing, making decision on the stage or
behind the scene.

lt is a fact that Mrs. Aida failed to respond my allegations in writing ever since, although
she knew that was improper or unlawfu|, she still stayed at the May 30, 2018 hearing,
and she still participated the decision-making process. Under such special circumstance
I believe Aida had the burden to clarify. in writing that she did have a legal authority to
do so.

Ful‘thcr, Aida knew or should have known that the whole case was under EEOC
investigation after May 3. 20|8. As such. the May l4. 2018 Hearing Notice. the May 30,
2018 hearing, and the July 20, 2018 Suspension Notice are unlawful beyond any dispute.
And I firmly believe that the entire record of the case was tainted because of Aida`s

improper involvement false arguments and bogus testimony

F. Material issues and Statements of Fact in Regard of Unlawfu| Emp|oyment Practice
Were ignored or Covered-up in the Grievance Process at the University Before l
Filed a Complaint with EEOC
On November 29, 2017, l noticed the Head the Department in writing for filing a
grievance. He instructed that l had to file it through the Union.
Grievance is not about dispute between the University and the Union. lnstead, it is

between employer and employee.

_31_

 

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 40 of 51 PagelD #:40

188-

189.

l 90.

l€il.

l93,

The University of illinois System did not send me Step-Two-l-iearing date notice, nor did
it inquire the reason of my absence according to the contract in Step 2(fj. Section 2
Procedure of Articie IX Gricvance Procedure.

The Procedure says: Those present should include as a minimum the supervisor in the
line of supervision over the grievant who has the most thorough knowledge of the
circumstances surrounding the grievance and the movant and hisiher representative A
member of the staff of the Human Resources 0ffice should be available as a resource
person.{Emphasizes Addedi.

The decision from the University of illinois System (the “Decision”l on April 27, 2018
ignores my position and statements of fact in regard of unlawful employment practice
complete|y. That is demonstrated on the face of text.

The Decision failed to realize it needed a query-set containing several queries to generate
a Month-End financial report Not knowing the basic. its author did not know what she
was talking about

The decision says “'on March l~i. 20l'f, her supervisor. Patrick Robinson. was made
aware that the Microsoft Access query isic) used to produce the month-end accrual report
was not working properiy.“ This is a deliberate false statement from Robinson.

The Decision stated "this was discovered by an employee who was the back-up person
for checking/running queries in Zhan’s absence." Such argument is not a testimony from
the hearing This also indicates that neither the "back-up person"` nor Robinson can run
the query-set back in March i$. 201‘)'. lt is absurd if this can be a basis to blame others

for their failure

_32-

 

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 41 of 51 Page|D #:41

194.

195.

196.

197.

198.

199.

201.

The Decision failed to identify who was the “back-up person", failed to clarify where was
himfher; failed to present what hisfher qualification was; and failed to present where
hisfher testimony was. The truth is that such contention is not only hearsayl but also a
deliberate false argument came directly from Robinsou.
The fact is. after about three years of training and demonstrations since June of 2014.
Robinson himself did no better than the “hack-up"’ person Silvina. This is typical for
Robinson how to treat an employee and he could always blame others for his own failure
Robinson did not and cannot show the “back-up" person Silvina how to run the query-set_.
whereas he argued several months later it only took ten minutes to do so.

Robinson did not and failed to provide any reason why and how the “back-up" person
Silvina entered and left the department

On March 14 of 2011 Robinson did not know. or pretended not knew how to generate a
Month-end financial repon using the subject query-set

Robinson failed and refused to show from whom he learnt how to run the subject query-
set from March l~'l to Aprii 3. of 201? and how he did it.

At the meeting with Ripal and Robinson in the afternoon of April 3. 201?. l asked
Robinson to provide the detailed excel file that he run. not to only draw a small box and
filled with some numbers. Hiding something. Robinson got rnad and said "you are not in
the position to tell me what to do. l am not sending the excel file in detail."

On April 3, 201 ?. Robinson`s response was outrageous as I worked on database queries
and data warehouse without a detailed excel file, there was simply no way for me ol'
anyone else to do the work. Now it is clear that_. at that time, Robinson had always been

trying to cook up false accusations against me.

_33_

 

 

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 42 of 51 Page|D #:42

l~J
CD
!\.)

EU')'.

lt is a common practice from Robinson that whenever he contented his numbers are
different from others. he would refuse to explain how. when. where and what he did to
get the numbers and sometimes he even refused to answer what his numbers were.

The Decision stated: "Zhan continued to use two different ones.” This is a repetition of
deliberate false argument from Patrick Robinson and Aida Sanchez.

The first sentence in my june 2, 2014 instruction to Patrick Robinson and Ripal was "The
queries are saved to network AP folder," (Ernphasis added). lt is a plain fact the Decision
failed to notice that a que ry-set of several queries are needed to run a report.

Patrick Robinson and Aida Sanchez did not and cannot identify the file-names and paths
or a fixed query-set they wantonly suggested, in addition to the two different ones they
fraudulently argued in the grievance process.

Robinson and Aida did not and cannot elaborate what hiding serious accusation they
made against me by falsely argued there were two or more query-sets in use for
generating a month-end report.

lt is indisputable such hiding serious accusation has no cause of action, no alleged
motive, no evidence, no correlation to any other allegations and any alleged negative
impact. lt is indeed a false and scandalous argument

The author of the Decision contented “The facts of the present case are straight~forwa rd
and indisputable.” The existing record rejects such a downright false assertion.

The author ofthe Decision argued "A|though they did not refute the events that led to
the discipline, the Union and the grievant argued that the discipline is harsh in light of

the circumstance." This is the only sentence the author talking about my position in this

_34-

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 43 of 51 Page|D #:43

t~.)
,_.
l~_:

case, but it is clearly invented by N|s. Celia Remil|ard he rse|f, who was the author ofthe
Decision. There is simply no record whatsoever in support such downright false
contenUon.

Contrary to the argument by the Decision, my position has always been clea r,
affirmative, which cannot be twisted or distorted.

My multiple filings and submissions demonstrate the 2017 Notice is nothing but a
production of fraud; and it is a tool for retaliation for challenging, exposing, and
reporting continuing illegal employment activity.

The record shows: the Section of Analysis of the Decision is a collection of misleading
arguments, fraudulent speculations, downright false statements and ill-intended
inundations from Robinson, Aida and others. By doing so, they are putting the
reputation of the university into disparate.

Dn June 22, 2018, a 2018 KRA Review was finalized, which was drafted by Ripal earlier.
On Nlay 29, 2018, in my response, l pointed out the 2018 KRA Review is a continuous
retaliation for challenging, exposing and reporting personal wrongdoings, discrimination
based on gender, race, age, national origin and willful violation of Equal Pay Act; and it is
an arduous attempt to cover up brazen illegal activities.

On May 3. 20|8. l submitted a complaint to the EEOC.

lt is on the record, after the May 30. 2018 Pre-disciplinary Action Mee.ting, within one
and half month. no decision can be made b_v the Human Resources Department at western

campus of UIC. because of the stark unlawful nature of the Notice. which in and of itself

was a tool of retaliation_. and it was an act challenging and defying the EEOC authority

_35_

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 44 of 51 Page|D #:44

217.

219.

22\.

lt is on the record, on July 20, 2018, when the case was still under EEOC investigation, a
suspension for a week without pay was issued by the l-luman Resources Department of
the western campus of UIC. That is in blatant and willful violation of Federal Statutes.
l firmly believe that the 2018 May 14 Notice, the May 30, 2018 hearing and the July 20
2018 suspension are all improper and unlawfu|, as they challenged, ignored, or
undermined the legal authority of the EEOC.
Also the July 20, 2018 suspension notice failed to list a single event to justify its action
which happened after April 27, 2018, the date of the “decision" issued; it failed to list a
single event happened after May 3, 2018, the date a complaint was filed with EEOC.
lnstead, it recycles accusation and arguments which had already been raised during
Step-three grievance hearing held on March 29, 2018.
Therefore, l believe the July 20, 2018 suspension notice is part of the reckless and
blatant retaliation for challenging, exposing and reporting blatant illegal employment
activity including but not limited to personal wrongdoings, discrimination based on
gender, race, age, national origin, and willful violation of the Equal Pay Act.

G. Conclusion
lt is a reality that for years Defendant did not stop continuous and ongoing unlawful
employment practice and brazen retaliation process, even after a complaint with EEOC
had been filed on N|ay 3, 2018. As such, a lawsuit became a must to prevent and deter

more blatant illegal activities in the future at Defendant.

_36-

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 45 of 51 Page|D #:45

222. Plaintiff believes Federal statutes must be complied with, and Defendant is doomed to
fail because it started a calculated retaliatory process solely relying on a pack of

deliberate false and self-conflicting arguments

-37-

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 46 of 51 Page|D #:46

Attachment III

Prayer for Reliet`

Plaintiff Yu L. Zhan prays this Court to enter its judgment against the Defendant for:

 

A. an injunction declaring the Defendant committed retaliation for challenging exposing
and reporting personal wrongdoings and unlawful employment practice. including but not
limited to sexual harassment. continuous and ongoing discrimination based on gender.
race, age. national origin and willful violation of Equal Pay Act.

B. an injunction directing Defendant to withdraw the 201';' Pre-diseiplinary Action Meeting
Notice. the 201`;' Letter of Warning. the 20|8 Prc-disciplinary Action Meeting Notice and
the 2018 Suspension Notice. and expunge all the related material from all the rccords;

C. compensatory damages;

D. punitive damages;

E. anhinjunction declaring Mr. Patrick Robinson committed fraud knowingly and willingly;

F. an injunction declaring Mr. Patrick Robinson committed sexual harassment and
intentionally inflicted emotional distress;

G. an injunction declaring Mr. Patrick Robinst;n committed slander, libel and defamation;

H. an injunction declaring Defendant created hassle work environment by yelling. shouting.
intimidation and harassme nt;

I. cost for the law suit, including but not limited to attorney fees if hiring a legal counsel

becomes necessary;

J. other relief this Court deems appropriate

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 47 of 51 Page|D #:47

aec =m \5- .\ ma U.S. EQuAL EMPLoYMElvT OPPORTulvn'Y Comulsslon

 

DlsMrssAt. ANo NoTlcE or RIGHTs

 

TO Yu Zhan From Chicago District Office
29‘13 S Union Avenue 500 West Madison St
Chicago, |L 60616 Suite 2000

chicago. lL sossi

 

ij On behalf ofperson{s) aggrieved whose identify is
CONFlDENTlAL (29 CFR §1'501 7{31," __ _
EEOC Cnarge No EEOC Representatlve Telephor\e No

Sergio Ma|donado,
440-2018-05104 lnvestigator (312) 869-8129

THE EEOC 15 CLOSING ITS FlLE DN TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Arnericans Wrth Disabilllres Act_
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes
Your charge was not timely filed with EEOC; in other words, you waited too long after the date{s} of the alleged

discrimination to file your charge

The EEOC issues the following determination; Based upon its invr».sligationl the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in compliance with
the statutes No finding is made as to any other issues that might be construed as having been raised by this chargel

The EEGC has adopted the findings of the state or local fair employment practices agency that investigated this charge

[lE EE|]UE

Other {bniefly state)

- NOT|CE OF SUIT RIGHTS -

(See the additional information attached to this form l

Title Vll, the Ameiicans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrirnination in Emp|oyment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s} under federal law based on this charge in federal or slate court Your
lawsuit must be filed WlTH|N 90 DAYS of your receipt of this notice; or your righth sue based on this charge will be
lost {The time limit for filing suit based on a claim under state law may be different.}

Equal Pay Act {EPA): EPA suits must be filed in federal or slat_e court wlthin 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years 13 yearsl

before you file suit may not be collectible.

, On behalf of the Cornrnisslon

f-_,ZZ_£,z,/R ' l __

El'lcio$u=`ES\S. Julianne Bowman, fDafe MBlled.l
Dlstrlct Director

 

CC' UN|VERS|TY OF lLLlNOlS AT CH|CAGO

cfc Caryn A. Bliss

Director

Oflice of Access and Equity

809 S. llllar\shfield Avenue, Room 717
Chicago, lL 60612

Attachment IV

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 48 of 51 PagelD #:48

EEOC Form 5(11.'09]

 

 

 

 

 

 

 

 

CHARGE OF D|SCR|NHNAT|ON charge Praaaniad Tp: Aganaytiaa) charge ivora};
This form is affected by the Privacy Act of 19?'4. See enclosed Pri`vacy Act |:l FEPA
Siatement and other information before completing this iorm.
|E EEOC 440-2018-05104
illinois Department Of Human Rights and EEOC
Stete or locai Agency. i'r any

Narne {indi'i:ate Mr.. Ms.. Mrs.l Hon'ie Phone .|'lnci Area Codel Date ot Eirth
Ms. ¥u Zhan (312) 225-4401 1950
SlreetAddress Crty. State and ZiP Code

2913 S Union Avenue, Chicago, ll. 60616

 

Named is the Emp|oyerl Labor Organization, Employment Agency, Apprenticeship Committee. or State or Loca| Governrnent Agency That l Believe
Discriminaied Against hile cr Others. {lf more than two, list under PARTlCUl_ARS beiow.)

 

 

 

 

Narne rio Empipyeea. Mami:ars Phbne No. (inclticie Area Code,t
UN|VERS|TY OF |LL|NOiS AT CH|CAGO 500 or Niore (312) 413-7500
Street Address City, State and Z|P Eode -

1801 W. Tay|or Street, Chicago, |L 60612

R:“ fr.i\'h‘i.' .-'i` ' r'~.

i\.

 

 

 

 

 

Name _'ttlE`Errip`riii»_tieiaii;t Mai-iibars j"' _.Phone No. (include Ai'ea Code,i
_ m aj
. . _i .

Street Address City. State and ZlF' Code ~' - "
in\r'_" . .
" ' irl"'_-. .'-! "i i_- _

bianiMiNATioiv eased oiv iciiaaii appropriate honesty on'reis'i oisciti'iviiiinrion Tooi< PLAcE

Earliest Latest

nncE |:| coLoR sex |:| RELioioN [:| iiA'rioNAi_ onioiN 08-15-2013

E] RETAUAT!UN E| AGE |:| D|SAB|L!TY :| GENET|C lNFGRMAT|ON
|:| cri-ienispaaiiyi _ conrinuino Acrioi~i

 

 

THE PART|CULARS ARE fit additionai paper i`s needed attach extra sheet{sjj.
1 began my employment with Respondent on or about December 1, 2008. My current position is lT
Technical Associate. During my employment, t was subjected to sexual harassment and lower
wages. l complained to Respondent. Subsequently, lwas subjected to harassment, scrutiny,
intimidation, discipline, negative performance reviews and suspension.

l believe l have been discriminated against because of my sex, femaie, my race, Asian, my national
origin, Chinese, in violation of Titie V|| of the Civi| R`ights Act of 1964, as amended, and the Eq ua| Pay
Act of1963, as amended.

l also believe l have been discriminated against because of my age, 68 (Year of Birth: 1950), in
violation of the Age Discrimination in Empioyment Act of 1967, as amended.

 

 

l want this charge ii|ed with both the EEOC and the State or local Agency, if any. l NOTARY _ Whe" necessary FOF 3!3“-’ and LC'CB~' AQF-'i'i€y Re¢?l-'i'f'€m€-'"S
will advise the agencies if | change my address or phone number and t will
cooperate fully with them in the processing of my charge in accordance with their

procedures | swear or affirm that | have read the above charge and that it is true to

 

 

 

l declare under penarty of perjury that the above is true and correct. the best of my knowledge. information and belief.
- siGNATuRE oF coMPt_AtNANT

K|, h ,. suescnieEo Ai~ib swor'~' rn ni=i=one ME riits DATE
Ang 15, 2018 L\`~ g (rhonth. day. yeah
Data charging Paiiy signature A tt a ch m e n t V

 

 

 

 

 

 

Case: 1:18-Cv-O7115 Document #: 1 Filed: 10/24/18 Page 49 of 51 PagelD #:49

Yu L Zhan

2913 S. Union Ave.
Chicago, ll 60616
Te|: 312-225-4401
Ce||: 312-885-0601
May 2, 2018

U, S. Equal Emp|oyment Opportunity Commission
Chicago District Office

500 West Madison Street, Suite 2000.

Chicago. |L 60661

Dear Siri'|'vladan't.
l arn filing a complaint against the University of lllinois with following charges:

1. Reta|iation for reporting continuing unlawful employment practice, including but not limited to sexual
harassment, discrimination based on gender, race, age, national origin, and willful violation of Equal
Pay Act;

2. Some supervisors committed fraud, knowingly and willingly, by issuing a Letter of Warning based on
false accusations and false arguments; and some managers participated encouraged, or connive at
those false accusation and false arguments in order to cover-up personal wrongdoings and illegal
employment practice; and all material issues and statements of fact | raised were completely ignored
in the grievance process;

3. Some supervisors knowingly and willingly, committed slander and |ibel.

Enc|osed please find the statements of fact and remedies sought in the following documents:

1. |Vly Response to the 2017 l<RA (l<ey Resu|ts Area) Work Performance Review, including my Preliminary
Comments and Final Comments;

2. My Written Statements for the Step Two Hearing;

3. My Additional Facts and Comments for the Step Three Hearing, including Attachment l, ii and lii.

4. lVly Comments on Mr. Patrick Robinson Apri| 4, 2018 writing.

Please let me know if any other documents or information are needed i`or the filing
Thank you in advance for your professional help.

Sincerely,

bia£’lriiii~

Yu L. Zhan
Cc: Enclosures

Attachment VI

 

 

?l]].d [lBlaU [.ll]l.`]l] lath l_'l].ElS

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 50 of 51 Page|D #:50

_'U. S. Postal Sennce

 
 
 

lCe!"'l'l\¢\lMH.l|F\¢ ‘3 45

-_CERTIFIED MA|L‘” FIECEIPT
" homech Ma.i'l Only` `

 

Ferdeh“nyidonnanon.mbnduru¢bsmeatwww.lmpacom*.

ulAL.

 

 

 

ar j $i'l [li`l
ira induces rees mmm-"TFW

EJn¢unavdua¢nommon -°

U&mn¢o¢p¢'mmc| s cl

EQMMWWM 1 ‘||,l"||[

Eama§mnu\aoum l $H gu

Umlmmmc»d:¢m l____

"°’=*“° 12.4?

8

 

meal mql misa.cg:

 

   

 

  

Smrfb BEE:oC w:ckc‘,iao€_llm

$Fr§ég'and»lpr. M:r.. ar--‘Ua’OBox

Szgm d M.¢A: gov- ~3-{' s'.-R.ov‘D

Attachment VII

 

 

ija,:icisa i'.'-":i_L:.~is
4',.1 ii riAPRI.iUN ii Fc LBEH
EHICAGC
lI'_
EEEE|Q-‘J?EB
leit§i]LiGBiJ-'t
\J!": 0"-' J'Jid idl]l]i"?'§‘d??? 4 _44 P|“i

 

P' court 5a | a Final
Descriot -.‘in Ct'; Prlce
First-Ciass 1 52 ~l'i'
Hai i
Large Envai~;ine

(Dmesti:l

(L`HICAL`.O, IL SDEEU
lifeight;!) Lb 720 021

,, listiriidted Deliverv Da:ei
£Saturdav 05¢'05/2013'»

Certi tied 1 53 45
(LWL.'SPS Cartlflad Hail ill

l (?018035C000061650135i 1

rossi ` ss 92

Crecit Card Remi td 55 92
lCard Name;[iiscoveri
iAccoLint #;HXKR)(HNR`.<HIXFHO}
li\uoroval H.CU§]Q§R}
(Tr=lrisaction #.HE-l}
(E.".try Hode.Chip)
<»\ID ' AUDUGC|]!.§ZBGLL]¢
tAuo| ication Pretarred Name;
[ii acaver' Cradit)
(lioi:‘- icat| on Labei ;Di scoveri
tPIN PIN Not Redu'radi
iCr".iotogram .SFAE?S'L TAEFBZCAAJ
iARC:CUi
{C‘ifi. tEClSGiJi
{IAE : i] lt}§éi]dl]l] ‘_iJG[.'iJOlJ ZEL]£} iJGUtJLTi]CUU
OCCCCC'GJ
(TSI;EBUDl
iT`v‘R GUDC'GDHUUi.}l

lent your trac king number to 2877'.’
iZuSPSi to get the latest status
Staodard Heesage and Data rates may
aooi;. lieu may also visit USPS.com
USFS Traei<ing or call 1-300-222-1811.

fn a nurrv" Se|f-service kiasks offer
quick and easy crieck-aut- i\ny Fietail
As.-;nciate can show you how

Ail sales final on stamps and postage
Refi..r~ds fur guaranteed services orin
Thank you far your business

|'ELP US SER‘¢‘E Yi.‘.lU BETTER

TELL U5 ABOUT ¥LIJR RECEW|T
POSTAL EHFERIEMZE

' Go to :
https .~ /fpuatal expert ance. com,-'Pos
BJO~ 5505 -DUDE-DCE -00027-22915-02

l

or scan tnls code with
your mobile davii::a:

 

cr call 1-300-410-?420.
YOUR OPINIM CU!.NTS `

--¢

 

Case: 1:18-cv-O7115 Document #: 1 Filed: 10/24/18 Page 51 of 51 Page|D #:51

Yu l. Zhan

2913 S. Union Ave.
Chicago, ll 60616
Tel: 312-225-4401
Cell: 312-885*0601
July 21 , 2018

U, S. Equal Emp|oyrnent Opportunity Commission

Chicago District Oche

500 West Madison Street, Suite 2000, Chicago, |L 60661

Tel: 1-866-408-8075

Dear Sir,

Thank you very much t`or taking my case against the University of illinois

Foi' your information and convenience enclosed please tind:

l. Written Staternents l`oi‘ the May 30, 2018 Hearing, and
2. Written Statements ot`Fact and Analysis l`or the May 30. 2013 Hearing_

Pleasc let me know it`any other documents or information are needed.
Thank you in advance for your professional help.

Sincerely.

b}~ull.’{l~d/\,-

Yu L. Zhan

Attachment VIII

 

